Exhibit 10.3

 

LEASE AMENDMENT AGREEMENT

 

Between

 

FIDIA FARMACEUTICI S.P.A. with registered office in Abano Terme (PD), via

Ponte della Fabbrica 3/A, Italy, V.A.T. No. 00204260285 (hereinafter "Fidia")

 

and

 

FIDIA ADVANCED BIOPOLYMERS S.r.l. with registered office in Abano Terme

(PD), via Ponte della Fabbrica 3/B, Italy, V.A.T. No. 03641500289 (hereinafter
"FAB")

 

(hereinafter jointly referred to as the "Parties" and each one as a "Party")

 

WHEREAS

 

on December 30, 2009, Fidia and FAB entered into a lease agreement (the
"Agreement") related to the lease of certain Property (as defined in the
Agreement);

 

 

Fidia and FAB hereby agree as follows:

 

1)Definitions included in the Agreement shall have the same meaning in this
Lease Amendment Agreement.

 

2)With effect as of September 20, 2010, Annex A to the Agreement is replaced by
the revised Annex A attached to this Lease Amendment Agreement.

 

3)With effect as of September 20, 2010, Recital (C) to the Agreement is hereby
amended as follows:

 

"the Lessor is the owner of the premises located at Abano Terme (PD), Via Ponte
della Fabbrica 3/A and 3/B, registered with the NCT F. 10 mapp. 632 and NCEU F.
10 mapp. 632, as described by the extract from the Land Registry and maps as per
Annex A hereto and identified as follows (the "Property"):

 

(1)portion of the building named F2 ("Building F2 – Maps 0008_59 e 0008_02") per
mq 380 for warehouse use;

 

(2)portion of the building named "Istituto di Ricerca" (LR1 – Maps 0005 e 0006)
for mq 1,174 for laboratories and production facility Tissue Tech and for mq
1,268 for office (ground floor and first floor);".

 



-1-

 



 



4)With effect as of September 20, 2010:

a)the table in Section 3.1, is replaced by the following table:

 



Area Mq.

Monthly rent/mq

(Euro)

Monthly rent

(Euro)

Istituto di Ricerca

(LR1 - Maps 0005 e 006) - Offices

Warehouse ("Building F2 –Map 0008_59")

1,268 14.29 18,119 373 5.11 1,906

Warehouse

(“Building F2 – Map 0008_02”)

7 14.29 100 Istituto di Ricerca (LR1 - Map 0005)- Research Laboratories 655
17.05 11,168 Istituto di Ricerca (LR1 - Map 006)- Production facility Tissue
Tech 519 17.05 8,849 Amount 2,822   41,042



 

And, b) the total amount in line to of Section 31 from September 20, 2010 is
Euro 41,042.

 

 

-2-

 



 

IN WITNESS WHEREOF, the parties have executed or caused this Lease Amendment
Agreement to be executed.

 

Abano Terme, September 20, 2010

 

 

FIDIA FARMACEUTICI S.P.A.

 

By: /s/ Antonio Germani

Antonio Germani, Chief Executive Officer

 

 

FIDIA ADVANCED BIOPOLYMERS S.R.L.

 

By: /s/ Charles H. Sherwood, Ph.D.

Charles Sherwood, President

 

 

 

 

-3-

 

